Attachment to Notice of Allowability
The objections to the drawings and specification, and rejections of claims, set forth in the previous Office action, have been overcome by the filing of corrected drawing and amendments on January 14, 2022.
Claims 1-24 are allowable over the prior art of record.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 16, 17, 22, and 23 have been amended to remove bracketed subject matter to comply with 37 CFR 1.173(d) as shown below: 
16.  (New, currently amended) The dragline bucket of claim 8, further comprising a second beveled wall extending from the rear member to intersect and join together with the first beveled wall, wherein the second beveled wall overhangs the base member.
17. (New, currently amended) The dragline bucket of claim 16, wherein the first beveled wall forms a first angle with the base member and the second beveled wall forms a second angle with the base member that is different than the first angle such that the first beveled wall and the second beveled wall each overhang the base member.
22.  (New, currently amended) A dragline bucket comprising: a base member extending along an X-axis, a first side member extending from the base member and including a first top edge, a second side member extending from the base member, and a rear member extending from the base member and including a second top edge; wherein the first side member, second side member and base member define a mouth for receiving material into the bucket; a first beveled wall extending from the first side member and a first mitered wall below the first beveled wall and between the first beveled wall and the base member, wherein the first beveled wall overhangs the base member and the first mitered wall angles outward and away from the base member; and a trunnion attachment structure mounted on the first mitered wall.
23.  (New, currently amended) The dragline bucket of claim 22, wherein the first mitered wall extends from the first side member towards the rear member and forms an obtuse angle with the first side member. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a dragline bucket comprising: a base member extending along an X-axis, first and second side members, a rear member as set forth in claim 1; wherein a first beveled wall extends from the first side member and a second beveled wall extends from the rear member to intersect the first beveled wall and form an obtuse angle between the first beveled wall and the second beveled wall, such that the first beveled wall and the second beveled wall join together and each angle inward towards the X-axis to overhang the base member.
With respect to claims 8 and 22, the recitation of “a first beveled wall extending from the first side member and a first mitered wall extending from the first side member below the first beveled wall and between the first beveled wall and the base member, wherein the first beveled wall overhangs the base member and the first mitered wall angles outward and away from the base member” is not taught or fairly suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571) 272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RUSSELL D STORMER/	_____			Conferees:  /PCE/ and /GASPrimary Examiner, Art Unit 3993                                                                                                                                                                                                        Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993